PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wexler, David
Application No. 16/755,151
Filed: 9 Apr 2020
For: ELECTRONIC BODY PERCUSSION


:
:	SUA SPONTE WITHDRAWAL
:	OF THE HOLDING OF 
:	ABANDONMENT
:
:

This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

Per the March 3, 2022 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to timely reply to the non-final Office action, mailed August 27, 2021, which set an extendable three month period for reply. The March 3, 2022 Notice of Abandonment states no reply has been received in the Office.

However, a review of the image file wrapper for the above-identified application reveals an amendment and a petition for a three month extension of time pursuant to 37 CFR 1.136(a) with required $740 small entity fee were filed on Monday, February 28, 2022, which was the last possible day for timely response.1

As a timely and proper reply to the August 27, 2021 non-final Office action was received in the Office on Monday, February 28, 2022, the holding of abandonment is sua sponte withdrawn, and the Notice of Abandonment, mailed March 3, 2022, is hereby vacated. 

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 2143 for the examiner of record’s consideration of the amendment, timely filed on Monday, February 28, 2022.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 The extended deadline for response fell on Sunday, February 27, 2022. Therefore, the due date shifted to the first business day following the weekend, Monday, February 28, 2022 (37 CFR 1.7).